Citation Nr: 1824543	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-31 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for degenerative disc disease (DDD), thoracolumbar spine.

3.  Entitlement to service connection for degenerative arthritis, right knee.

4.  Entitlement to service connection for supraspinatus tendon tear with adhesive capsulitis and degenerative joint disease (DJD), left shoulder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1968 to October 1972 and October 1972 to October 1977, with additional service in the SEAL Reserves and Alaska Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  Jurisdiction now resides with the RO in Anchorage, Alaska.

In August 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claim file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.







REMAND

I.  Initial Increased Rating

The Veteran's service-connected PTSD was last evaluated by VA clinicians in June 2013.  As evidenced by the August 2015 hearing testimony, the Veteran has since experienced additional symptoms, such as difficulty controlling his temper and being "on edge," which have affected his relationships, day-to-day life, and productivity.  Given the indication of worsening symptoms, a new examination to determine the extent and severity of the Veteran's PTSD is warranted.

II.  Service Connection

The Veteran underwent VA examinations in June 2013 of his back, right knee, and left shoulder which found that it was less likely than not that his current conditions had their onset in service because of a lack of documented treatment in his service treatment records (STRs).  They are the only medical opinions of record.  

The Veteran described the incidents that caused his current back, right knee, and left shoulder conditions at the August 2015 hearing.  His military personnel records confirm that he served as a Navy SEAL with combat service in the Republic of Vietnam.  He underwent extensive parachute jump training and made numerous jumps in service.  Prior to his foreign service, he experienced a "bad jump" during parachute training which injured his knee.  In 1977, he slipped on a ramp during a jump and injured his back.  He also described "bad rolls" where he would land from a jump improperly, landing directly from his feet to his shoulder or back.  While in Vietnam, the Veteran described additional jumps and extended periods of time where he needed to lay in one position which caused flexibility problems when getting up and down.  

The Veteran reported that he did not seek medical treatment for any of these injuries during service, but he would just "pretty much suck it up and move on."  He also went several years before seeking medical treatment following his active duty service.  Finally, his flexibility was so hampered that he sought treatment which led to several knee surgeries and other adjustments.  

Since the Veteran has described events one would reasonably associate with his military duties, as well as complaints one would reasonably associate with those events, a medical examination and opinion that contemplates his description is indicated.  Because the only medical opinions of record based their conclusions on the lack of treatment in the Veteran's STRs alone and did not consider his lay statements regarding his injuries, new opinions are needed.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and to provide a release for any relevant records of post-service medical care he has received or, alternatively, to submit the records himself.  If he provides a release, assist him in obtaining the records.

2.  Obtain any relevant outstanding VA treatment records, to include records since October 2014.

3.  Schedule the Veteran for a psychiatric evaluation to assess the current severity of his PTSD.  The Veteran's record should be reviewed by the examiner.  All appropriate tests and studies should be conducted, and the results reported in detail.  The report should include all subjective complaints and objective symptoms.  In addition to objective test results, the examiner should fully describe the practical effects caused by the Veteran's PTSD, including the effect of his disability on his occupational and daily functioning.  The examiner should include a rationale with all opinions.

4.  Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed back disability, right knee disability, and left shoulder disability.  The claims folder should be provided to and reviewed by the examiner.  Special attention is directed to the Veteran's lay statements regarding the symptoms he experienced following parachute jumps in service.  The examiner should treat his statements as competent and credible to describe his contemporaneous symptoms during active duty service from November 1968 to October 1977. 

After a review of the examination findings and the entire evidence of record, the examiner is asked to render an opinion as to whether the Veteran currently has a back disorder, right knee disorder, and/or left shoulder disorder that is at least as likely as not (probability of 50 percent or greater) related to his active duty service, or to any injury therein.

A complete rationale for all opinions should be provided.  

5.  Thereafter, VA should readjudicate the issues on appeal.  If the issues remain denied, a Supplemental Statement of the Case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




